Citation Nr: 0120009	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  96-17 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that determination, the RO denied the 
veteran's claim of service connection for PTSD.  He disagreed 
and this appeal ensued.


FINDINGS OF FACT

1.  The RO has fully developed all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The record includes medical evidence showing a current 
diagnosis of PTSD.

3.  During his service, the veteran was not engaged in combat 
with the enemy.

4.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The Act also requires 
VA to inform the veteran of any necessary evidence required 
to substantiate the claim.

The RO in this case afforded the veteran two VA examinations 
in connection with the claim.  Moreover, the RO informed the 
veteran of the evidence required to substantiate the claim by 
a statement of the case in February 1996, and by supplemental 
statements of the case in August 1998, October 1998, and 
October 2000.  The veteran was also informed at a hearing 
before the undersigned member of the Board at a hearing in 
Washington, DC, in April 2001.  In light of these 
considerations, the Board concludes that both the notice and 
assist provisions of the Act have been met.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (codified at 38 C.F.R. § 3.304(f) 
(2000)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that when the law controlling an issue changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Id. at 311.  In that 
regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 138, 145 
(1997).  The new revisions serve primarily to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 1999), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, the VA determines that the veteran 
did not engage in combat with the enemy, and was not a 
prisoner of war (POW), or the claimed stressor is not related 
to combat or POW experiences, the veteran's lay statements, 
by themselves, will not be enough to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
service records or other credible evidence which corroborates 
the stressor.  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d), 
(f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran indicated at his April 2001 hearing before the Board 
that he viewed a training video in which he recognized his 
brother, who was killed during World War II.  He also has 
indicated that he was shot at by a sniper during his service 
as a military policeman.  A private report from September 
1998 shows that the veteran said that he had to shoot at a 
person who was leaving the compound that he was guarding.  He 
said that he also witnessed a girl being deliberately run 
down by an American jeep.

According to VA mental status examination reports from 
January 1996 and July 1998, the veteran did not meet the 
requirements for a diagnosis of PTSD.  Nevertheless, the 
veteran submitted a diagnosis of PTSD in September 1998 from 
a private source.  Thus, the requirements for a clear 
diagnosis of PTSD have been met.  According to the veteran's 
Defense Department (DD) Form 214, he was not awarded the 
Combat Infantryman's Badge, a Purple Heart, or any other 
citation, badge, or award that show presumptively that he 
engaged the enemy in combat.  Therefore, the veteran's 
stressors must be verified by the VA or service connection 
may not be granted.  In this case, the RO determined that it 
could not verify that the stressors had occurred.  The Board 
will attempt to determine whether the RO sufficiently 
developed the record in an attempt to verify that the 
stressors occurred.

According to the October 2000 supplemental statement of the 
case, a request for information from the service department 
was submitted in February 1999.  A VA request for information 
report associated with the record in October 2000 confirms 
that the VA requested military police reports (the military 
occupation specialty of the veteran during his duty), day 
reports, and any incident reports.  The report shows that 
nothing was found concerning the information requested.

At the hearing in April 2001, the veteran indicated that he 
did not contact the service department to verify information 
regarding the stressor involving his brother in the training 
film.  He said that he had talked to one individual about the 
stressor, but that individual was no longer alive.  He said 
there was a three month hospitalization during active duty, 
but there were no diagnoses rendered in connection with the 
hospitalization.  The veteran at the hearing said that he 
would attempt to obtain a copy of the film in question from 
the Department of the Army or the Marine Corps, and he 
requested a 60 day period for this case to remain open.  The 
case was held for 60 days, but there was no further evidence 
or statement submitted by the veteran.

The Board has determined that the RO has adequately attempted 
to verify the veteran's stressors because it requested 
supporting information, and was advised that no information 
concerning alleged stressor events was available.  The 
veteran was so advised in the October 2000 supplemental 
statement of the case.  Furthermore, although the case was 
held for 60 days in an attempt to allow the veteran to submit 
further information, to date no information has been received 
by the VA.  

In light of the inability to verify the veteran's stressors, 
the claim must be denied.  A non-combat veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor.  Cohen, 10 Vet. 
App. at 141; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As stated above, independent verification of the 
veteran's stressors is required in this case because the 
record shows that he was not engaged in combat with the 
enemy.  Because there has been no verification of the 
stressors, the veteran's claim must be denied.  In light of 
the evidence and for the reasons discussed above, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

